Title: General Orders, [11 March 1800]
From: Hamilton, Alexander,North, William
To: 

[New York, March 11, 1800]
Agreeably to instructions from the Department of War, the Recruiting Service, as far as respects the twelve Regiments of Infantry, and Six troops of Light Dragoons directed to be raised by the act of Congress, passed the 16th July 1798, is, for the present suspended. All Officers on the recruiting Service belonging to the before mentioned Corps will immediately join their Regiments with the non-commissioned Officers, Musicians and privates under their command.
Returns are, as soon as possible to be made by the Commanding Officers of Regiments to the Adjutant Generals Office, of the number of men enlisted under the General Order of 27th January last.

A Return of Clothing on hand in the 12 Regts. of Infantry will be forwarded witihout loss of time to the Deputy paymaster General at New York.

Wm North Adjt Genl
